UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) xDefinitive Proxy Statement o Definitive Additional Materials o Soliciting Material under §240.14a-12 Advanced Photonix, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: TABLE OF CONTENTS Page NOTICE OF ANNUAL MEETING OF STOCKHOLDERS i INFORMATION ABOUT THE MEETING 1 SECURITY OWNERSHIP OF PRINCIPAL STOCKHOLDERS AND MANAGEMENT 5 Section 16(a) Beneficial Ownership Reporting Compliance 6 PROPOSAL 1 - ELECTION OF DIRECTORS 6 Biographical Information for Nominees 6 CORPORATE GOVERNANCE 8 Code of Ethical Conduct 8 BOARD MEETINGS AND COMMITTEES 8 Board Meetings, Annual Meeting and Attendance of Directors 8 Board Leadership Structure 8 Director Independence 8 Executive Sessions 8 Communications with Directors 9 Committees of the Board 9 Nomination Procedures 10 The Board’s Role in Risk Oversight 10 Named Executive Officers of API 10 EXECUTIVE COMPENSATION COMPENSATION DISCUSSION AND ANALYSIS 11 Introduction 11 Objectives of the Compensation Program 11 What the Compensation Program is Designed to Reward 12 Principles and Methodologies for Setting Compensation. 12 Peer Group Review 12 Elements of the Compensation Plan, Why Each Element is Chosen and How it Relates to the Company’s Objectives 13 Cash Compensation 13 Equity Awards 13 How the Compensation Committee Chose Amounts: Evaluation of the Company’s Performance and Basis for 2011 Compensation 14 Employment Agreements, Post-Termination Benefits and Change in Control Arrangements. 14 Certain Tax and Accounting Considerations: Deductibility of Executive Compensation 14 Compensation Committee Report (1) 15 TABULAR COMPENSATION DISCLOSURE 16 SUMMARY COMPENSATION TABLE 17 GRANTS OF PLAN-BASED AWARDS 18 OUTSTANDING EQUITY AWARDS AT FISCAL YEAR END TABLE 20 OPTION EXERCISES AND STOCK VESTED 20 EMPLOYMENT AGREEMENTS, POST-TERMINATION BENEFITS AND CHANGE IN CONTROL ARRANGEMENTS. 21 DIRECTOR COMPENSATION 22 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 23 PROPOSAL 2 - RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 24 AUDIT COMMITTEE REPORT(1) 24 MISCELLANEOUS 25 Annual Report 25 Form 10-K 25 Proposals of Stockholders; Stockholder Business 25 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held August 19, 2011 To the Stockholders of Advanced Photonix, Inc.: You are invited to attend the 2011 Annual Meeting of Stockholders (the Annual Meeting) of Advanced Photonix, Inc., which will be held at our principal office at 2925 Boardwalk, Ann Arbor, Michigan 48104, at 10:00a.m., Eastern Time, on August19,2011, to consider the following matters: The election of the six directors nominated by the Board of Directors to hold office until the next Annual Meeting or until their respective successors are duly elected and qualified.The persons nominated by the Board of Directors are Richard D. Kurtz, Robin F. Risser, LanceBrewer, M.ScottFarese, Donald Pastor and StephenP.Soltwedel; The ratification of the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2012; and The transaction of such other matters as may properly be brought before the Annual Meeting. The Board of Directors has fixed the close of business on July 8, 2011 as the record date for the Annual Meeting.Only stockholders who owned our Class A Common Stock at the close of business on July 8, 2011 will be entitled to notice of, and to vote at, the Annual Meeting or any adjournments thereof. Shares of our Class A Common Stock can be voted at the Annual Meeting only if the holder is present in person or represented by proxy. The Board of Directors is soliciting the accompanying proxy to vote at our 2011 Annual Meeting.Reference is made to the attached Proxy Statement for further information with respect to the business to be transacted at the Annual Meeting. Stockholders are cordially invited to attend the Annual Meeting.Whether or not you expect to attend the Annual Meeting in person, please complete, date and sign the accompanying proxy card and return it without delay in the enclosed postage prepaid envelope.Your proxy will not be used if you are present and prefer to vote in person or if you revoke your proxy before its exercise. By Order of the Board of Directors, July 15, 2011 ROBIN F. RISSER Secretary - i - ADVANCED PHOTONIX, INC. 2925 BOARDWALK ANN ARBOR, MI 48104 PROXY STATEMENT This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors (the Board) of Advanced Photonix, Inc., a Delaware corporation (the Company or API or we), for use at the 2011 Annual Meeting and for any adjournments thereof to be held at the Company’s principal office at 2925 Boardwalk, Ann Arbor, Michigan 48104, at 10:00 a.m., Eastern time, on August 19, 2011, for the purposes set forth in the accompanying Notice of Annual Meeting of Stockholders (the Notice of Annual Meeting).A Board of Directors’ proxy (the Proxy) for the Annual Meeting is enclosed, by means of which you may vote as to the proposals described in this Proxy Statement.This Proxy Statement, the accompanying Notice of Annual Meeting and the 2011 Annual Report to Stockholders are being sent to stockholders on or about July 15, 2011. INFORMATION ABOUT THE MEETING Q: Why did you send me this Proxy Statement? A: We sent you this Proxy Statement and the enclosed proxy card because the Board of the Company is soliciting your proxy to vote at our 2011 Annual Meeting of Stockholders to be held on Friday, August 19, 2011 and at any adjournments of the Annual Meeting.This Proxy Statement summarizes information that is intended to assist you in making an informed vote on the proposals described in this Proxy Statement. Q: Who can vote at the Annual Meeting? A: Only stockholders of record as of the close of business on July 8, 2011 (the Record Date) are entitled to vote at the Annual Meeting.On that date, there were30,704,833 shares of our Class A Common Stock, $0.001 par value (the Common Stock) outstanding and entitled to vote. Q: What do I need for admission to the Annual Meeting? A: Attendance at the Annual Meeting or any adjournment or postponement thereof will be limited to record and beneficial stockholders as of the Record Date, individuals holding a valid proxy from a record holder, and other persons authorized by the Company.If you are a stockholder of record, your name will be verified against the list of stockholders of record prior to your admittance to the Annual Meeting or any adjournment or postponement thereof.You should be prepared to present photo identification for admission.If you hold your shares in street name, you will need to provide proof of beneficial ownership on the Record Date, such as a brokerage account statement showing that you owned our stock as of the Record Date, a copy of a voting instruction form provided by your broker, bank or other nominee, or other similar evidence of ownership as of the Record Date, as well as your photo identification, for admission.If you do not provide photo identification or comply with the other procedures described above upon request, you will not be admitted to the Annual Meeting or any adjournment or postponement thereof. For security reasons, you and your bags will be subject to search prior to your admittance to the Annual Meeting. Q: How many shares of Common Stock must be present to conduct the Annual Meeting? A: We must have a “quorum” present in person or by proxy to hold the Annual Meeting.A quorum is a majority of the outstanding shares of Common Stock entitled to vote.Abstentions and broker non-votes (defined below) will be counted for the purpose of determining the existence of a quorum. Q: What matters are to be voted upon at the Annual Meeting? A: Two proposals are scheduled for a vote at the Annual Meeting: ● Proposal 1: The election of the six directors named in this Proxy Statement to serve until the next Annual Meeting of Stockholders; and - 1 - ● Proposal 2: The ratification of the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2012. As of the date of this Proxy Statement, our Board does not know of any other business to be presented at the Annual Meeting.If other business is properly brought before the Annual Meeting, the persons named on the enclosed proxy card will vote on these other matters in their discretion. Q: How does the Board recommend that I vote? A: The Board recommends that you vote: 1. FOR the election of each of the director nominees named in this Proxy Statement; and 2. FOR the proposal to ratify the selection of BDO USA, LLP as our independent registered public accounting firm for the fiscal year ending March 31, 2012. Q: How do I vote before the Annual Meeting? A: You may vote your shares of Common Stock by mail by filling in, signing and returning the enclosed proxy card.With respect to the election of directors, you may vote “FOR” all the nominees to the Board, you may withhold authority to vote for any nominee(s) you specify or you may withhold authority to vote for all the nominees as a group. For the ratification of the selection of BDO USA, LLP as our independent registered public accounting firm for the fiscal year ending March 31, 2012, you may vote “FOR” or “AGAINST” or abstain from voting. Q: May I vote at the Annual Meeting? A: Yes, you may vote your shares of Common Stock at the Annual Meeting if you attend in person.Even if you plan to attend the Annual Meeting in person, we recommend that you also submit your proxy or voting instructions as described above so that your vote will be counted if you later decide not to attend the Annual Meeting in person. Q: What is the difference between holding shares of Common Stock as a stockholder of record and as a beneficial owner? A: If your shares of Common Stock are registered in your name with our transfer agent, Continental Stock Transfer & Trust Company, you are the “stockholder of record” of those shares of Common Stock and this Notice of Annual Meeting and Proxy Statement and any accompanying documents have been provided directly to you by API.In contrast, if you purchased your shares of Common Stock through a brokerage or other financial intermediary, the brokerage or other financial intermediary will be the “stockholder of record” of those shares of Common Stock.Generally, when this occurs, the brokerage or other financial intermediary will automatically put your shares of Common Stock into “street name”, which means that the brokerage or other financial intermediary will hold your shares of Common Stock in its name or another nominee’s name and not in your name, but will keep records showing you as the real or “beneficial owner”.If you hold shares of Common Stock beneficially in street name, this Notice of Annual Meeting and Proxy Statement and any accompanying documents have been forwarded to you by your broker, bank or other holder of record. Q: How do I vote if my bank or broker holds my shares of Common Stock in “street name”? A: If you hold shares of Common Stock beneficially in street name, you may vote by submitting the enclosed voting instruction form.Telephone and Internet voting may be available – please refer to the voting instruction card provided by your bank or broker. Q: What should I do if I receive more than one set of proxy materials? A: You may receive more than one set of these proxy materials, including multiple copies of this Proxy Statement and multiple proxy cards or voting instruction cards.For example, if you hold your shares of Common Stock in more than one brokerage account, you will receive a separate voting instruction card for each brokerage account in which you hold shares of Common Stock.If you are a stockholder of record and your shares of Common Stock are registered in more than one name, you will receive more than one proxy card.Please complete, sign, date and return each proxy card and voting instructioncard that you receive to ensure that all your shares of Common Stock are voted. - 2 - Q: How many votes do I have? A: Each share of Common Stock that you own as of the Record Date entitles you to one vote on each matter voted upon at the Annual Meeting.As of the Record Date, there were30,704,833 shares of our Common Stock outstanding. Q: May I change my vote? A: Yes, you may change your vote or revoke your proxy at any time before the vote at the Annual Meeting.You may change your vote prior to the Annual Meeting by executing a valid proxy card bearing a later date and delivering it to us prior to the Annual Meeting at our principal office at Advanced Photonix, Inc. Attention: Corporate Secretary, 2925 Boardwalk, Ann Arbor, Michigan 48104.You may withdraw your vote at the Annual Meeting and vote in person by giving written notice to our Corporate Secretary.You may also revoke your vote without voting by sending written notice of revocation to our Corporate Secretary at the above address.Attendance at the Annual Meeting will not by itself revoke a previously granted proxy. Q: How are my shares of Common Stock voted if I submit a proxy but do not specify how I want to vote? A: If you submit a properly executed proxy card but do not specify how you want to vote, your shares of Common Stock will be voted “FOR” the election of each of the nominees for director and “FOR” the ratification of the selection of BDO USA, LLP as our independent registered public accounting firm for the fiscal year ending March 31, 2012. Q: Will my shares of Common Stock be voted if I don’t provide instructions to my bank or broker? A: If you are the beneficial owner of shares of Common Stock held in “street name” by a bank or broker, you must instruct your bank or broker how to vote your shares of Common Stock.If you do not provide voting instructions at least ten days prior to the Annual Meeting date, your bank or broker will be entitled to vote the shares of Common Stock with respect to “discretionary” items but will not be permitted to vote the shares of Common Stock with respect to “non-discretionary” items (we refer to the latter case as a broker non-vote).In the case of a broker non-vote, your bank or broker can register your shares of Common Stock as being present at the Annual Meeting for purposes of determining the presence of a quorum, but will not be able to vote on those matters for which specific authorization is required under the rules of the NYSE Amex stock exchange (NYSE Amex). Under NYSE Amex rules, only the proposal to ratify the appointment of BDO USA, LLP as API’s independent registered public accounting firm for the fiscal year ending March 31, 2012 is considered a discretionary item for which your bank or broker will have discretionary voting power if you do not give instructions with respect to this proposal at least ten days prior to the Annual Meeting date, while the proposal to elect directors is a non-discretionary matter for which specific instructions from beneficial owners are required.As a result, your bank or broker will not be allowed to vote with respect to the election of directors if you do not provide your bank or broker with specific voting instructions on this proposal. Your vote is important and we strongly encourage you to vote your shares of Common Stock by following the instructions provided on the enclosed voting instruction card.Please return your proxy card to your broker, bank or other nominee and contact the person responsible for your account to ensure that a proxy card is voted on your behalf. Q: What vote is required to elect Directors? A: As provided by the Company’s By-Laws, the directors will be elected by the vote of a plurality of the votes cast.As a plurality of votes cast is required for the election of directors, abstentions and broker non-votes will have no effect on the outcome of the election. Q: What vote is required to ratify the selection of BDO USA, LLP as API’s independent registered public accounting firm for the fiscal year ending March 31, 2012? A: For approval of this proposal, the proposal must receive the “FOR” vote of a majority of the shares of Common Stock present in person or by proxy and entitled to vote on the matter.Abstentions will have the same effect as a vote against the proposal.Broker non-votes will have no effect on this proposal as brokers are not entitled to vote on such proposals in the absence of voting instructions from the beneficial owner. - 3 - Q: Who will count the votes? A: Votes will be counted by independent inspectors of election appointed for the Annual Meeting by the Chairman of the Annual Meeting. Q: Who pays for the solicitation of proxies? A: We will pay for the entire cost of soliciting proxies.We will also reimburse brokerage firms, banks and other agents for the cost of forwarding proxy materials to beneficial owners.In addition, our directors and employees may solicit proxies in person, by telephone, via the Internet or by other means of communication.Directors and employees will not be paid any additional compensation for soliciting proxies. Q: How can I find out the results of the voting at the Annual Meeting? A: We will announce preliminary results at the Annual Meeting.We will report final results in a filing with the U.S. Securities and Exchange Commission (SEC) on Form 8-K. Q: What is the deadline to propose actions for consideration at next year’s Annual Meeting of Stockholders? A: Stockholders may present proper proposals for inclusion in our proxy statement and for consideration at the next annual meeting of stockholders by submitting their proposals in writing to the Company in a timely manner.Proposals should be addressed to: Advanced Photonix, Inc. Attention: Corporate Secretary, 2925 Boardwalk, Ann Arbor, Michigan 48104. For a stockholder proposal to be considered for inclusion in our proxy statement for our 2012 Annual Meeting of Stockholders, we must receive the written proposal no later than March 17, 2012.In addition, stockholder proposals must otherwise comply with the requirements of Rule 14a-8 promulgated under the Securities Exchange Act of 1934, as amended (the Exchange Act). Our By-Laws also establish an advance notice procedure for stockholders who wish to present a proposal, including the nomination of directors, before an annual meeting of stockholders but do not intend for the proposal to be included in our proxy statement.Pursuant to our By-Laws, a proposal may be brought before the meeting by a stockholder who was a stockholder of record at the time notice is given and is entitled to vote at the annual meeting, and who complied with the notice procedures specified in our By-Laws.To be timely for our 2012 Annual Meeting, we must receive the written notice at our principal executive offices between May 21, 2012 and June 20, 2012. For further information on how a stockholder may nominate a candidate to serve as a director, please see the disclosure appearing under the heading, “Nomination Procedures” on Page 10. If a stockholder who has notified us of his or her intention to present a proposal at an annual meeting does not appear to present his or her proposal at such meeting, we are not required to present the proposal for a vote at such meeting. Q: What is “householding” and how does it work? A: The SEC “householding” rules permit us to deliver only one set of proxy materials to stockholders who share an address unless otherwise requested. This procedure reduces printing and mailing costs.If you share an address with another stockholder and have received only one set of proxy materials, you may request a separate copy of these materials at no cost to you by calling the corporate Secretary at (734) 864-5600 or by writing to the Company at 2925 Boardwalk, Ann Arbor, Michigan 48104.Alternatively, if you are currently receiving multiple copies of the proxy materials at the same address and wish to receive a single copy in the future, you may contact us by calling or writing to us at the number or address given above. If you are a beneficial owner (i.e., your shares of Common Stock are held in the name of a bank, broker or other holder of record), the bank, broker or other holder of record may deliver only one set of proxy materials to stockholders who have the same address unless the bank, broker or other holder of record has received contrary instructions from one or more of the stockholders.If you wish to receive a separate copy of the proxy materials, now or in the future, you may contact us at the address or phone number above and we will promptly deliver a separate copy.Beneficial owners sharing an address, who are currently receiving multiple copies of the proxy materials and wish to receive a single copy in the future, should contact their bank, broker or other holder of record to request that only a single copy be delivered to all stockholders at the shared address in the future. - 4 - SECURITY OWNERSHIP OF PRINCIPAL STOCKHOLDERS AND MANAGEMENT The following table sets forth, as of the Record Date, the number of shares of Common Stock owned beneficially by any persons we know to be beneficial owners of more than five percent (5%) of our outstanding shares of Common Stock, each of our directors and each of our executive officers named in the Summary Compensation Table below and all of our directors and executive officers as a group: The percentage of ownership is calculated based upon the 30,704,833 shares of Common Stock issued and outstanding as of the Record Date. Name & Address of Beneficial Owner Number of Shares Owned Shares Underlying Options/Warrants (1) Percent of Class (2) 5% Stockholders Paul J. Solit(3) 0 5.6% Potomac Capital Management Inc.(3) 0 0.9% Potomac Capital Management LLC(3) 825 Third Avenue, 33rd Floor New York, NY 10022 4.7% Named Executive Officers and Directors Richard D. Kurtz 2.0% Robin F. Risser 4.0% Steven Williamson 7.4% M. Scott Farese 1.3% Stephen P. Soltwedel 1.4% Lance Brewer 0.6% Donald Pastor 0.6% Directors & Executive Officers as a Group 16.5% 1. Represents shares issuable pursuant to stock options and stock purchase warrants that are exercisable within 60 days of the Record Date. 2. Represents percentage of issued and outstanding shares of the Company’s Common Stock, assuming the beneficial owner (and no other beneficial owner) exercises all stock purchase warrants and stock options which are exercisable within 60days of the Record Date. 3. Based on the information provided pursuant to a statement on a Schedule 13G/A filed jointly with the SEC on February 14, 2011 by Paul J. Solit, Potomac Capital Management Inc. and Potomac Capital Management LLC. Paul J. Solit has sole voting power and sole dispositive power with respect to 5,000 shares and shared voting power and shared dispositive power with respect to 1,727,644 shares.Potomac Capital Management Inc. has sole voting power and sole dispositive power with respect to 292,981 shares underlying stock purchase warrants.Potomac Capital Management LLC has sole voting power and sole dispositive power with respect to 1,464,663 shares (which includes 207,019 shares underlying stock purchase warrants). 4. Represents shares underlying stock purchase warrants. 5. Represents shares underlying stock options. 6. Includes 150,000 shares underlying stock options and 101,700 shares underlying stock purchase warrants. 7. Includes 150,000 shares underlying stock options and 198,856 shares underlying stock purchase warrants. 8. Includes 1,414,000 shares underlying stock options and 300,556 shares underlying stock purchase warrants. - 5 - Section 16(a) Beneficial Ownership Reporting Compliance Federal securities laws require our executive officers and directors and persons owning more than 10% of our Common Stock to file certain reports on ownership and changes in ownership with the SEC.Based on a review of our records and other information, we believe that during the fiscal year ended March 31, 2011, our executive officers, directors and persons holding more than 10% of our Common Stock timely filed all required Section 16(a) reports except the following: Stephen P. Soltwedel filed one Form 4 reporting the sale of 20,000 shares of Common Stock on February 17, 2011 four days late. PROPOSAL 1 - ELECTION OF DIRECTORS Our entire Board is elected each year at the Annual Meeting of Stockholders.The Board is currently composed of six members.Each of the nominees listed below is an incumbent director whose nomination to serve for a one-year term was recommended by our Nominating and Governance Committee and approved by the Board.The six nominees include four independent directors as defined in the NYSE Amex rules and regulations. Each nominee elected as a director will continue in office until the next Annual Meeting of Stockholders or until his or her successor has been elected or appointed.Each person nominated below has consented to be named in this Proxy Statement and has agreed to serve if elected. The Board unanimously recommends a vote “FOR” each of the Board’s six nominees for director on the enclosed proxy card. The persons named as proxies intend to vote the proxies“FOR” the election of each of these nominees unless you indicate on the proxy card a vote against or an abstention with respect to any of the nominees.If for some reason any director nominee is unable to serve, or for good cause will not serve if elected, the persons named as proxies may vote for a substitute nominee recommended by the Board, and unless you indicate otherwise on the proxy card, the proxies will be voted in favor of the remaining nominees. If any substitute nominees are designated, we will file an amended proxy statement that, as applicable, identifies the substitute nominees, discloses that such nominees have consented to being named in the revised proxy statement and to serve if elected, and includes certain biographical and other information about such nominees required by SEC rules. Biographical Information for Nominees The following persons are nominees for election as directors: Name Age Position or Principal Occupation Director Since Richard D. Kurtz 59 Chairman of the Board, President and Chief Executive Officer (CEO) Robin F. Risser 60 Chief Operating Officer (COO), Chief Financial Officer (CFO), Secretary and Director Lance Brewer 52 Director M. Scott Farese 54 Director Donald Pastor 57 Director Stephen P. Soltwedel 64 Director Set forth below is certain information relating to the directors of the Company. - 6 - Richard D. Kurtz - Chairman of the Board, President and CEO Mr. Kurtz became a director of the Company in February 2000, was elected Chairman of the Board in July 2000, and was appointed CEO in February 2003.Mr. Kurtz also serves as the President of Picometrix LLC (Picometrix), a wholly-owned subsidiary of the Company formerly known as Picometrix, Inc.In June 2006, Mr. Kurtz was appointed to serve as President of the Company.Prior to joining the Company in February 2003, he was director of Client Services and Strategic Planning for Quantum Compliance Systems Inc., a privately owned software company specializing in the development and installation of environmental health and safety management systems.Prior to joining Quantum in June 2001, Mr. Kurtz served as Vice President of Sales and Marketing for Filtertek Inc., an ESCO technology company, for more than thirteen years.Mr.Kurtz’s extensive executive experience managing high technology companies, his in-depth knowledge of our Company and its day-to-day operations, and his strong strategic vision for the Company qualify him to serve on the Board. Robin F. Risser – COO, CFO, Secretary and Director Mr. Risser joined the Company in May 2005 through its acquisition of Picometrix, was appointed CFO of the Company and General Manager of Picometrix at that time and became a director of the Company in July 2005. Mr. Risser is also the Secretary of the Company.In April 2011, Mr. Risser was appointed to serve as COO of the Company. Prior to joining the Company, Mr. Risser served as the Chief Executive Officer and a member of the board of directors of Picometrix since 1992, the year in which he co-founded Picometrix.Mr. Risser is also a member of the Optical Society of America.Mr.Risser has passed the certified public accountant exam and holds an M.B.A. from the University of Michigan.Mr. Risser’s intimate knowledge of the Company’s operations, his prior experience as the Chief Executive Officer and a member of the board of directors of Picometrix and his substantial expertise in financial matters make him a valuable member of the Board. Lance Brewer – Director Mr. Brewer became a director of the Company in July 2005.He has been a partner at the law firm of Brewer & Brewer since 1989, the year in which he co-founded the firm.Brewer & Brewer is headquartered in Newport Beach, California and specializes in the representation of financial institutions, business acquisitions and litigation and insurance defense.Mr.Brewer’s career-long experience with matters of business and law informs the Board’s consideration of management issues and strategic initiatives, many of which involve complex legal and financial arrangements. M. Scott Farese - Director Mr. Farese became a director of the Company in August 1998.Mr. Farese is currently President of Chelsea Partners, a firm which he founded in 2004 that specializes in facilitating private investments in privately held companies.For the thirteen years prior to the establishment of Chelsea Investments, Mr. Farese was employed by Filtertek, Inc., an ESCO technology company, most recently holding the position of Business Unit Director.Until February 2010 he was the Chief Executive Officer of Memacin, a firm the he co-found in 2007 that specializes in the manufacture and distribution of dietary supplements and nutraceuticals.Mr. Farese’s extensive knowledge of the Company, his many years’ experience managing high technology businesses that face the same financial and technical challenges as the Company and his experience in the private investment market make him a valuable member of the Board. Donald Pastor – Director Mr. Pastor became a director of the Company in July 2005 and is currently the President – Electronics Systems Division of Telephonics Corporation where he has been employed since 1986.In addition, Mr. Pastor previously served as the Chief Financial Officer of TLSI, a wholly owned subsidiary of Telephonics.For the past thirty years, Mr. Pastor has held a variety of financial, administrative and operational positions in high technology and defense related industries. Mr. Pastor’s extensive experience in financial, administrative and operational positions in high technology and defense related industries qualify him for service on the Board. Stephen P. Soltwedel - Director Mr. Soltwedel became a director of the Company in February 2000.In May 2007 he retired as President of Filtertek, Inc., an ESCO technology company where he had been employed since 1979and had previously held the position of Vice President and Chief Financial Officer.Prior to joining Filtertek, Mr.Soltwedel was employed by the public accounting firm of Baillies Denson Erickson & Smith in Lake Geneva, Wisconsin. Mr. Soltwedel’s prior executive experience managing a high technology company and his substantial expertise in financial and accounting matters make him a valuable member of the Board. - 7 - CORPORATE GOVERNANCE The Company seeks to follow best practices in corporate governance in a manner that is in the best interests of our business and our stockholders.We are in compliance with the corporate governance requirements imposed by the Sarbanes-Oxley Act, U.S. securities laws and NYSE Amex and will continue to review our policies and practices to meet ongoing developments in this area. Code of Ethical Conduct The Company has adopted a Code of Ethical Conduct applicable to its President and CEO and CFO pursuant to the Sarbanes-Oxley Act of 2002.In addition the Company has adopted a Code of Business Conduct and Ethics applicable to all employees and directors, including the officers listed above.Both the Code of Ethical Conduct and the Code of Business Conduct and Ethics are published on the Company’s web site, www.advancedphotonix.com, under the “Corporate Governance” link on the Investors page.Both the Code of Ethical Conduct and the Code of Business Conduct and Ethics are also available in print to any requesting stockholder.We will post any amendments to or waivers of either the Code of Ethical Conduct or the Code of Business Conduct and Ethics on the Company’s web site. BOARD MEETINGS AND COMMITTEES Board Meetings, Annual Meeting and Attendance of Directors The Board held four meetings during the fiscal year ended March 31, 2011. During fiscal year 2011, each of the directors attended 75% or more of the combined total meetings of the Board and the respective committees on which he served. As a matter of policy, members of the Board are required to make every reasonable effort to attend the Annual Meeting of Stockholders.All members of the Board attended the Company’s 2010 Annual Meeting of Stockholders. Board Leadership Structure The Board believes that it is important to retain the flexibility to combine or separate the responsibilities of the offices of Chairman of the Board and CEO, as from time to time may be in the best interests of the Company based on the position and direction of the Company and the membership of the Board.Mr. Kurtz, the current Chairman, President and CEO, possesses detailed and in-depth knowledge of the issues, opportunities, and challenges facing the Company, and is thus best positioned to solicit potential agenda topics from the Company’s independent directors to develop an agenda that ensures that the Board’s time and attention are focused on the most critical matters.Moreover, Mr. Kurtz’s combined role enables decisive leadership, ensures clear accountability and enhances the Company’s ability to communicate its message and strategy clearly and consistently to our stockholders, employees, partners and customers.In addition, the Board believes that Mr. Kurtz’s experiences as CEO and other insights put him in the best position to provide broad leadership for the Board as it considers strategy and as it exercises its fiduciary responsibilities to its stockholders.Each of the Audit Committee, the Compensation Committee and the Nominating and Governance Committee are chaired by directors who have been determined to be independent within the applicable definitions of the NYSE Amex listing standards and Rule 10A-3 of the Exchange Act (Rule 10A-3). While the Company has not appointed a lead independent director, the Board believes the current leadership structure with the Board chaired by the CEO and each Committee chaired by an independent director is appropriate given the Company’s current needs. Director Independence The Board has affirmatively determined that the following directors have no material relationship with the Company and are independent within the meaning of Rule 10A-3 and NYSE Amex Company Guide Section 803A:Lance Brewer, M. Scott Farese, Donald Pastor and Stephen P. Soltwedel.Independent directors receive no compensation from the Company for service on the Board or the Committees other than directors’ fees and non-discretionary awards granted under our 2007 Equity Incentive Plan (Equity Plan). Executive Sessions As required by the NYSE Amex listing standards, our non-management directors meet in executive sessions with only non-management directors present at least once annually. - 8 - Communications with Directors You may contact the entire Board, any Committee of the Board, the non-management directors as a group or any individual director by calling the Company’s hotline at 800-785-1003 (U.S. and Canada) which is administered by a third party service provider, Lighthouse Services.Lighthouse Services collects all requests for contact and delivers them to the appropriate director or group of directors.The contact information for our hotline is also located on our web site at www.advancedphotonix.com under the “Independent Directors” link on the Investors page.Stockholders are also welcome to communicate directly with the Board at the Company’s Annual Meeting. Committees of the Board The Board has three standing Committees: the Audit Committee, the Compensation Committee and the Nominating and Governance Committee.All of the members of the Audit Committee, the Compensation Committee and the Nominating and Governance Committee are independent directors within the applicable definitions of the NYSE Amex listing standards and Rule 10A-3.Each of the Committees has the authority to retain independent advisors and consultants, with all fees and expenses to be paid by the Company.The Charters for the Audit Committee, the Compensation Committee and the Nominating and Governance Committee have been approved by the Board and are posted on the Company’s web site, www.advancedphotonix.com under the “Corporate Governance” link on the Investors page.The Charters are also available in print to any requesting stockholder. Audit Committee.As set forth in the Audit Committee Charter, the Audit Committee’s primary responsibilities are to: (1)oversee the Company’s financial reporting principles and policies including review of the financial reports and other financial and related information released by the Company to the public, or in certain circumstances governmental bodies; (2)review the Company’s system of internal controls regarding finance, accounting, business conduct and ethics and legal compliance that management and the Board have established; (3)review the Company’s accounting and financial reporting processes; (4)review and appraise with management the performance of the Company’s independent auditors; and (5)provide an open avenue of communication between the independent auditors and the Board.The Audit Committee, chaired by Stephen Soltwedel, held four meetings during the fiscal year ended March 31, 2011.During the 2011 fiscal year, the Audit Committee consisted of Messrs. Farese, Pastor and Soltwedel.The Board has determined that Donald Pastor and Stephen P. Soltwedel qualify as “audit committee financial experts” under the regulations promulgated by the SEC. Compensation Committee.The Compensation Committee evaluates directors’ and management compensation and administers the Company’s equity incentive plans.The Compensation Committee, chaired by M. Scott Farese, met four times during the 2011 fiscal year.The members of the Compensation Committee are Messrs.Brewer, Farese, and Soltwedel.Pursuant to the Compensation Committee Charter, the Compensation Committee is responsible for (i)discharging the Board’s responsibilities relating to compensation of the Company’s executive officers, (ii)reviewing and approving an annual report on executive compensation prepared by management for inclusion in the Proxy Statement in accordance with applicable rules and regulations and (iii) reviewing and recommending to the Board the fees paid to the independent directors for service on the Board and its Committees. The Compensation Committee made recommendations concerning executive compensation for our executive officers for the 2011 fiscal year which were approved by the independent directors of the Board. Further information relating to the Compensation Committee’s processes and procedures for the consideration and determination of executive officer compensation is set forth under the heading “Executive Compensation Discussion and Analysis” beginning on Page 12. Nominating and Governance Committee.The Nominating and Governance Committee identifies individuals qualified to become members of the Board and its Committees and addresses the Company’s demands for governance.The Nominating and Governance Committee, chaired by Lance Brewer, held one meeting during the 2011 fiscal year.The members of the Nominating and Governance Committee are Messrs. Brewer, Farese and Pastor.The Nominating and Governance Committee’s responsibilities include (i) identifying individuals qualified to become Board members, (ii) recommending individuals to the Board as director nominees and recommending directors to serve as members of the Board’s Committees, and (iii) developing and recommending to the Board a set of corporate governance guidelines. - 9 - Nomination Procedures The Nominating and Governance Committee identifies, investigates and recommends prospective directors to the Board with the goal of creating a balance of knowledge, experience and diversity.In conducting this assessment, the Nominating and Governance Committee considers, among other things, the candidates’ skills, expertise, integrity, character, judgment, independence, corporate experience, length of service, willingness to serve, conflicts and commitments (including, among other things, the number of other public and private company boards on which a director candidate serves), and such other factors as it deems appropriate to maintain a balance and diversity of knowledge, experience and capability on the Board.The Nominating and Governance Committee also considers whether a prospective nominee has appropriate business experience, as well as the ability to make independent, analytical judgments, the ability to be an effective communicator and the ability and willingness to devote the time and effort to be an effective and contributing member of the Board. In the case of incumbent directors whose terms of office are set to expire, the Nominating and Governance Committee reviews such directors’ overall service to the Company during their terms, including the number of meetings attended, level of participation and quality of performance.Consideration of new director nominee candidates typically involves a series of internal discussions, review of information concerning candidates and interviews with selected candidates.The Nominating and Governance Committee identifies potential new director candidates by recommendations from its members, other Board members, Company management and stockholders, and may, if necessary or appropriate, utilize the services of a professional search firm. The Nominating and Governance Committee will also consider nominees recommended by stockholders in accordance with our By-Laws as well as those recommended by management or consultants retained by the Nominating and Governance Committee.Under our By-Laws and as described in this Proxy Statement under the heading, “What is the deadline to propose actions for consideration at next year’s Annual Meeting of Stockholders?” on Page 4, any interested person may recommend a nominee by submitting the nomination within the timeframe specified by our By-Laws, together with the information and materials required by our By-Laws, to Advanced Photonix, Inc. Attention: Corporate Secretary, 2925 Boardwalk, Ann Arbor, Michigan 48104. The Nominating and Governance Committee uses the same criteria that it applies to recommendations from the Committee members, directors and members of management to evaluate recommendations for director candidates submitted by stockholders. The Company has not made any changes to the procedures by which stockholders may recommend nominees to the Board since the Company’s last proxy statement. The Board’s Role in Risk Oversight The Board is responsible for overseeing the major risks facing the Company and reviewing management’s proposals for their mitigation. In addition, the Board has delegated oversight of certain categories of risk to the Audit Committee. The Audit Committee reviews and discusses significant financial and nonfinancial risk exposures and the steps management has taken to monitor, control, and report such exposures. In performing their oversight responsibilities, the Board and the Audit Committee periodically discuss with management the Company’s policies with respect to risk assessment and risk management. The Audit Committee reports to the Board regularly on matters relating to the specific areas of risk that the Audit Committee oversees. Named Executive Officers of API Name Position with API Richard D. Kurtz Chairman of the Board, President and CEO Robin F. Risser COO, CFO and Secretary Steven Williamson Chief Technology Officer (CTO) Set forth below is certain biographical information concerning our Named Executive Officer who is not also a director: Mr. Williamson, age 57, joined the Company in May 2005 through its acquisition of Picometrix and was appointed CTO of the Company at that time.Prior to joining the Company, Mr. Williamson served as the President, Chief Technology Officer and a member of the board of directors of Picometrix since 1992, the year in which he co-founded Picometrix.Mr.Williamson earned his B.A. in Physics (Optics) from the University of Rochester, has 35 publications in the field of ultra fast optics and optoelectronics and holds twelve patents. - 10 - EXECUTIVE COMPENSATION COMPENSATION DISCUSSION AND ANALYSIS The Compensation Committee is responsible for setting and administering the policies that govern executive salaries, cash bonus awards and equity incentive awards.The Compensation Committee reviews and approves, or in some cases recommends for the approval of the full Board, the annual compensation, including equity grants, for API’s executive officers, including Richard D. Kurtz, Chairman of the Board, President and CEO; Robin F. Risser, CFO and Secretary (and COO as of April 4, 2011); and Steven Williamson, CTO (collectively, the Named Executive Officers or the NEOs). The Compensation Committee operates pursuant to a charter that further outlines the Compensation Committee’s specific authority, duties and responsibilities and may, pursuant to its charter, form and delegate authority to subcommittees when appropriate. Introduction Our compensation programs are designed to reward our NEOs for their contributions to the Company's achievements aimed at long-term strategic management and enhancement of stockholder value, while at the same time avoiding the encouragement of unnecessary or excessive risk-taking. Our NEOs’ total compensation is composed of a mix of base salary, annual cash incentive bonus and long-term incentive equity awards that include both stock options and restricted stock grants. Depending on the needs of the Company, incentive compensation may be issued in the form of discretionary grants or pursuant to the Company’s Executive Incentive Compensation Plan (the Bonus Plan). Our 2011 fiscal year performance, including our performance relative to our peers, along with the individual performance of our NEOs, served as key factors in assessing compensation established for fiscal year 2011, including as follows: ● During fiscal year 2011, we completed certain transactions intended to expand our Terahertz product line, including entering into a development agreement with In-Q-Tel, Inc., a not-for-profit, strategic investment firm that works to identify, adapt, and deliver innovative technology solutions to support the missions of the U.S. Intelligence Community, to adapt the Company’s T-Ray® 4000 product platform into an anomaly detection systems for the Transportation Security Administration (the In-Q-Tel Development Agreement). ● The Company experienced broad-based growth across four of its five major product lines during fiscal year 2011, resulting in a revenue increase of $7.7 million, or 37%, from $21.1 million to $28.8 million and a corresponding $1.8 million, or 49%, decrease in net loss from $3.7 million to $1.9 million. ● The Compensation Committee took note of the fact that the stock price of the Company’s Class A Stock increased substantially during fiscal year 2011, rising from $0.56 a share as of the end of fiscal year 2010 to $2.01 a share as of the end of fiscal year 2011. ● The Compensation Committee also took note of the efforts undertaken to strengthen the Company’s balance sheet during fiscal year 2011, including the Company’s filing of a universal shelf registration statement on Form S-3 and the subsequent sale of approximately 4.3 million shares of Class A Common Stock thereunder, which generated net proceeds for the Company of approximately $6.5 million (the 2011 Capital Raise). ● As part of its annual review of executive compensation, the Compensation Committee retained Lipis Consulting, Inc. (Lipis), an independent compensation consulting firm specializing in compensation issues, to conduct a survey of compensation practices in the technology industry. ● Executive salaries are reviewed on an annual basis and increases are based on evaluation of each individual executive's performance, and take into account promotions associated with additional responsibilities and to the salaries paid to persons in similar positions by technology companies in the Company’s peer group. Objectives of the Compensation Program The Company’s compensation program, including its executive compensation program, is designed to provide compensation packages that attract, motivate and retain outstanding executive personnel.In particular, the Company generally compensates its NEOs with a mix of cash and equity compensation that is designed to be both competitive with the compensation offered by peer companies that operate in similar industries and to closely align the interests of the Company’s NEOs with the interests of our stockholders. - 11 - What the Compensation Program is Designed to Reward The compensation program for the Company’s NEOs is designed to reward contributions to the Company’s short and long term growth and enhancement of stockholder value, while at the same time avoiding the encouragement of unnecessary or excessive risk-taking.The Compensation Committee does not consider the Company’s current compensation program to encourage unnecessary or excessive risk-taking by the NEOs and from time to time reviews the program to determine if any such risk-taking may be so encouraged. Principles and Methodologies for Setting Compensation. The Compensation Committee reports to the Board and is responsible for setting and administering the Company’s compensation program and policies as well as monitoring the Company’s compensation philosophy and objectives. Upon conclusion of each fiscal year, the Compensation Committee reviews and recommends to the independent directors for approval various compensation elements, including base salaries and, if applicable, “target” bonuses (expressed as a percentage of base salary) for the next fiscal year for the NEOs.For those fiscal years in which the Bonus Plan is in effect, the Compensation Committee also determines whether a bonus was achieved under the Company’s Bonus Plan for the Company’s fiscal year just ended and, if achieved, whether such bonus will be paid in the form of cash, restricted stock, or some combination thereof. Alternatively, if the Bonus Plan was not in effect for such fiscal year, the Compensation Committee determines whether to recommend to the Board that a discretionary cash bonus be awarded or equity award granted under the Company’s 2007 Equity Incentive Plan (Equity Plan). In making this determination, the Compensation Committee evaluates the performance achievements and strategic accomplishments of each NEO and of the Company during the year from the perspectives of both long-term growth and current results.In light of the Company’s goal of providing compensation that is competitive with its peer companies in the technology industry, the Compensation Committee also considers the results of the compensation surveys that are prepared by its external compensation consultants from time to time.With respect to the CEO’s discretionary bonus, in addition to reviewing both the aforementioned performance data and comparative compensation information, the Compensation Committee also considers the CEO’s self-evaluation of how well he believes he performed against his commitments in the year, with an assessment of his performance against the Company’s stated strategic objectives and, if available, recommendations from the Compensation Committee’s external compensation consultants. With respect to discretionary bonuses for the other NEOs, the Compensation Committee receives recommendations from the CEO and other performance evaluations and, based on such input and the aforementioned performance data and comparative compensation information, provides its recommendations to the Board. Peer Group Review During the 2011 fiscal year, the Compensation Committee engaged Lipis to develop a peer group which included other technology companies (the Peer Group) and report the base salaries, incentive cash bonuses, equity awards and total compensation package paid to officers in the Peer Group holding positions similar to the NEOs.1 The Compensation Committee also requested information as to fees and equity awards paid to directors within the Peer Group. Lipis performed a statistical survey of the Peer Group (the Lipis Compensation Report).While as described below, the Lipis Compensation Report identified compensation gaps, it did not recommend specific changes to either the NEOs’ or the Board’s compensation packages. 1 Lipis identified separate Peer Groups for the CFO, CEO and the Board.Because there was insufficient data regarding CTO salaries at companies that comprisedthe Company’s peer group, Lipis did not use a peer group to evaluate the CTO salary, butrather referred to published research, including data gathered by the Employer’s Group, a survey source covering California and national companies (the Employer’s Group Survey).Employers submitting data for the Employer’s Group Survey are permitted to submit their data anonymously, and accordingly, the composition of the CTO’s Peer Group is not available. i. The CFO’s Peer Group consisted of the following nine (9) companies: AuthenTec, Inc., CEVA, Inc., MoSys Inc., NVE Corporation, Ramtron International, Rubicon Technology, Inc., TranSwitch Corporation, Virage Logic Corp., and Zilog, Inc. ii. The CEO’s Peer Group consisted of ten (10) companies comprised of the nine companies in the CFO’s Peer Group plus Alliance Fiber Optic Products, Inc. iii. The Board’s Peer Group consisted of a subgroup of five (5) of the nine (9) companies identified by Lipis, specifically: AuthenTec, Inc., CEVA, Inc., NVE Corporation, Rubicon Technology, Inc., and Virage Logic Corp. - 12 - Elements of the Compensation Plan, Why Each Element is Chosen and How it Relates to the Company’s Objectives The two principal elements comprising executive compensation are cash and equity.The cash element is divided into base salary and annual bonus and the equity element is divided into grants of stock options and restricted stock awards. Both components of the equity element of NEO compensation (stock options and restricted stock awards) are subject to a risk of forfeiture.These elements complement each other and give the Compensation Committee flexibility to create compensation packages that provide short and long-term incentives and are competitive, yet in line with the Company’s approach to compensation.This approach enables the Company to provide its NEOs sufficient cash to be competitive with other employment opportunities, while at the same time providing its NEOs with a strong incentive to build long-term stockholder value by aligning its NEOs’ interests with those of our stockholders. Cash Compensation Base Salary. Base salary is the primary fixed element in the Company’s compensation program and is intended to provide an element of certainty and security to the Company’s NEOs on an ongoing basis.Executive salaries are reviewed on an annual basis, as well as at the time of a promotion or other material change in responsibilities.Increases in salary are based on an evaluation of the individual’s performance and, when such information is available, the level of pay compared to the salaries paid to persons in similar positions in the Company’s peer group, and have generally been in the lower range or median of such peer group data.The Compensation Committee determined not to make any adjustment to the NEO’s base salaries for the 2011 fiscal year. Bonus. In light of the turmoil in the United States economy, in fiscal year 2011 the Compensation Committee did not utilize the Bonus Plan pursuant to which it pays incentive bonuses (which may be paid in the form of cash, restricted stock, or some combination thereof) based upon achievement of certain Company performance objectives relating to Sales results and EBIT Percentage results (each term as defined in the Bonus Plan). However, in consideration of the substantial performance improvements and other accomplishments achieved over the 2011 fiscal year, which are described above under the heading “Introduction”, the Compensation Committee awarded cash discretionary bonuses to the CEO ($87,500), CFO ($42,000) and CTO ($42,000). The discretionary cash bonuses are included under the “Bonus” column of the Summary Compensation Table. Equity Awards The Compensation Committee believes that incentivizing executives to focus on long-term performance is of particular importance and that one of the most effective ways to accomplish this objective is to provide the Company’s NEOs with equity awards, the value of which is dependent upon the performance of the Company’s stock.Equity ownership also aligns the interests of the NEOs with those of their fellow stockholders since its value is dependent on the value of the Company’s stock.Equity awards are typically subject to vesting or forfeiture provisions which operate to help encourage the NEOs to maintain their employment with the Company.For these reasons, equity compensation is generally a significant element of the total annual compensation of the Company’s NEOs. Under the Equity Plan, the Company may grant stock options and stock awards, which may be subject to time-based or performance-based vesting.The Compensation Committee may issue stock awards to encourage achievement of long-term performance goals, since the value of this type of compensation increases in direct proportion to increases in the value of the Company’s stock.In addition to stock awards, the Compensation Committee may award stock options as an incentive to create long-term stockholder value.The award of stock options achieves this purpose because the value of stock option awards is entirely dependent upon long-term increases in the price of the Company’s shares.Similar to stock awards, stock options also vest over time and thus reward sustained performance by executive officers and discourage unnecessary risk.In consideration of the substantial performance improvements and other accomplishments achieved over the 2011 fiscal year, which are described above under the heading “Introduction”, the Compensation Committee approved grants of stock options under the Equity Plan to the CEO (98,684 shares), CFO (55,263 shares) and CTO (47,368 shares). The stock options were issued under the Equity Plan, vest in six months, and have an exercise price equal to the closing price of the Company’s Class A Common Stock on the date of grant ($1.51).The value of the stock option awards is included under the “Option Awards” column of the Summary Compensation Table. - 13 - How the Compensation Committee Chose Amounts: Evaluation of the Company’s Performance and Basis for 2011 Compensation The Compensation Committee specifically reviewed and discussed the achievements of Company’s NEOs during fiscal year 2011, which are described above under the heading “Introduction”.In particular, the Compensation Committee took note of the complex negotiations that led to the execution of the In-Q-Tel Development Agreement and the potential commercial opportunities that may arise in the future in the Homeland Security market as a result of such agreement. The Compensation Committee also took note of the significant financial improvements that occurred during fiscal year 2011, the improvements to the Company’s balance sheet resulting from the 2011 Capital Raise and the substantial increases in the stock price of the Company’s Class A Stock that have occurred since the end of fiscal year 2010. The Compensation Committee also considered the data contained in the Lipis Compensation Report, which indicated that while base salaries were generally at the median paid by comparable companies in each NEO’s respective Peer Group, total compensation paid to the Company’s NEOs was substantially less than that paid by companies in their respective Peer Groups to officers holding comparable positions.In particular, the Lipis Compensation Report indicated that while base salaries for the Company’s CEO and CFO were slightly below or above, respectively, the medians of their respective Peer Groups, total compensation levels were substantially less than the total compensation paid by companies in their respective Peer Groups to officers holding comparable positions.Similarly, Lipis compared the Company’s CTO’s compensation against the compensation paid to officers with the title of Chief Engineering Executive or Chief Research Executive as reported in the Employer’s Group Survey.Lipis’s analysis indicated that while both the base salary and total compensation of the Company’s CTO exceeded the median paid by the eleven companies that reported having a Chief Engineering Executive in the Employer’s Group Survey, they were substantially below the median base salary and total compensation paid by the six companies that reported having a Chief Research Executive in the Employer’s Group Survey. Employment Agreements, Post-Termination Benefits and Change in Control Arrangements. Employment Agreements, Post-Termination Benefits. The Company has historically entered into employment agreements with its NEOs.The Compensation Committee believes that employment agreements with its NEOs provide significant benefits to the Company’s stockholders due to the non-competition, non-solicitation, confidentiality and work for hire provisions contained in the agreements and the certainty and security that such agreements provide to the NEOs, which in turn improves each NEO’s ability to perform in the Company’s interest.The original employment agreements with the Company’s CEO, CFO and CTO (collectively, the Original Employment Agreements) expired on February 10, 2005, May 2, 2008 and May 2, 2008, respectively.After extensive review and negotiation, the Company entered into replacement employment agreements with each of its NEOs (each an Employment Agreement and collectively, the Employment Agreements) on November 30, 2009.As was the case with the Original Employment Agreements, the Employment Agreements provide, among other things, that the NEOs (i) will be eligible to receive incentive compensation if the performance based goals established under the Bonus Plan are met, (ii) will receive severance payments under certain circumstances and (iii) will be subject to standard limitations on competition or interference with the Company following termination.Further information relating to the Original Employment Agreements and the Employment Agreements is set forth under the heading “Employment Agreements, Post-Termination Benefits and Change in Control Arrangements” beginning on Page 22. Change in Control Arrangements. The Employment Agreements do not provide benefits to any NEO in the event of a change in control of the Company.Under the Equity Plan the Board may, in its sole discretion, accelerate vesting of stock options and stock awards in connection with a change in control.The Compensation Committee views such change in control benefits as a potentially valuable compensation element to attract and retain the highest quality executive officers and will continue to evaluate their usefulness on a case-by-case basis. Benefits. In terms of health benefit plans, retirement plans and perquisites, the NEOs receive the same benefits and perquisites as all other Company employees except that the NEOs are entitled to supplemental long-term disability benefits which are greater than those offered by the Company to its other employees. The cost to the Company for this benefit is included in the Summary Compensation Table under the category “All Other Compensation.” Certain Tax and Accounting Considerations: Deductibility of Executive Compensation Section 162(m) of the Internal Revenue Code generally limits the deductibility of compensation (other than qualified performance-based compensation) in excess of $1,000,000 paid in a taxable year to a company’s chief executive officer and the four other most highly compensated executive officers.The Compensation Committee considers the impact of this deductibility limitation on its compensation program; however, in certain cases, the Compensation Committee may determine that the Company’s interest in providing necessary compensation to these executives may outweigh its interest in tax deductibility. - 14 - Current accounting rules, including FASB ASC Topic 718, require the Company to record, as an expense, the estimated fair value of stock option and restricted stock grants, which reduces the Company’s reported profits.The Compensation Committee considers the impact of this expense when determining the type and value of equity awards to be granted to its employees, including the NEOs. The Company uses the Black-Scholes model to determine the fair value of stock option grants, ensuring that the amount of compensation accrued annually by the Company in connection with its stock option grants may be more easily compared year to year since the Black-Scholes model is the same methodology used by the Company to determine its compensation expense in accordance with FASB ASC Topic 718. Compensation Committee Report (1) We have reviewed and discussed with management the Compensation Discussion and Analysis to be included in the Company’s 2011 Proxy Statement on Schedule 14A (Proxy Statement), filed pursuant to Section 14(a) of the Securities Exchange Act of 1934 (the “Proxy Statement”). Based on the reviews and discussions referred to above, we have recommended to the Board of Directors that the Compensation Discussion and Analysis referred to above be included in the Proxy Statement. Compensation Committee M. Scott Farese (Chairman) Lance Brewer Stephen P. Soltwedel (1)Notwithstanding anything to the contrary set forth in any of the Company’s previous or future filings under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, the Report on Executive Compensation by the Compensation Committee shall not be incorporated by reference in any such filings. - 15 - TABULAR COMPENSATION DISCLOSURE The following tables summarize our Named Executive Officer and non-employee director compensation as follows: 1. Summary Compensation Table. The Summary Compensation Table on Page 18 and related discussion summarize the compensation earned by or paid to our Named Executive Officers for the fiscal years ended March 31, 2011, 2010 and 2009, including salary earned, the aggregate grant date fair value of stock awards and option awards granted to our Named Executive Officers, and all other compensation paid to our Named Executive Officers, including perquisites. 2. Grants of Plan-Based Awards Table. The Grants of Plan-Based Awards Table on Page 19 and related discussion summarize all grants of plan-based awards made to our Named Executive Officers for the fiscal year ended March 31, 2011. 3. Outstanding Equity Awards at Fiscal Year-End Table. The Outstanding Equity Awards at Fiscal Year-End Table on Page 21 and related discussion summarize the unvested stock awards and all stock options held by our Named Executive Officers as of March 31, 2011. 4. Option Exercises and Stock Vested Table. The Option Exercises and Stock Vested Table on Page 21 and related discussion summarize our Named Executive Officers’ option exercises and stock award vesting during the fiscal year ended March 31, 2011. 5. Potential Payments Upon Termination Table. The Potential Payments Upon Termination Table on Page 23 and related discussion summarize payments and benefits that would be made to certain of our Named Executive Officers in the event of certain employment terminations. 6. Director Compensation Table. The Director Compensation Table on Page 23 and related discussion summarize the compensation paid to our non-employee directors during the fiscal year ended March 31, 2011, including cash compensation and the aggregate grant date fair value of stock awards and option awards granted to our non-employee directors. - 16 - SUMMARY COMPENSATION TABLE The following table sets forth compensation for each of our Named Executive Officers for each of the fiscal years ended March 31, 2011, 2010 and 2009. Name&Position Fiscal Year Salary Bonus Option Awards Stock Awards Non-Equity IncentivePlan Compensation($) AllOther Compensation Total($)(5) Richard D. Kurtz, CEO and President - Robin F. Risser, COO, CFO and Secretary (6) - Steven Williamson, CTO - Represents the aggregate grant date fair value related to stock option awards granted during the reported fiscal year as computed in accordance with FASB ASC Topic 718.Accordingly, the dollar amounts listed do not necessarily reflect the dollar amount of compensation that may be realized by the Named Executive Officers.For a discussion of valuations assumptions used in calculating the amounts reported for the 2011 and 2010 fiscal years, see Note 8 to the Company’s Consolidated Financial Statements included in its Annual Reports on Form 10-K for the years ended March31, 2011 and 2010, respectively. For a discussion of valuations assumptions used in calculating the amounts reported for the 2009 fiscal year, see Note 9 to the Company’s Consolidated Financial Statements included in its Annual Report on Form 10-K for the year ended March31, 2009. Represents the aggregate grant date fair value related to restricted stock awards issued during the 2010 fiscal year for services rendered by the Named Executive Officers during the 2009 fiscal year, as computed in accordance with FASB ASC Topic 718.Accordingly, the dollar amounts listed do not necessarily reflect the dollar amount of compensation that may be realized by the Named Executive Officers.For a discussion of valuation assumptions used in calculating the amounts reported for the 2010 fiscal year, see Note 8 to the Company’s 2010 Consolidated Financial Statements included in its Annual Report on Form 10-K for the year ended March 31, 2010. Amounts include life insurance premiums, Company matching contributions to the Company’s 401K Savings Plan, medical opt-out and long-term and short-term disability premiums. 401K employer contributions were suspended in fiscal year 2010. There are no above-market or preferential earnings on deferred compensation.Consequently, the Summary Compensation Table does not include earnings on deferred amounts.In addition, none of the Named Executive Officers is eligible for pension benefits because API does not have a defined benefit retirement program. Mr. Risser was promoted to the position of COO on April 4, 2011. - 17 - GRANTS OF PLAN-BASED AWARDS The following table sets forth certain additional information regarding grants of plan-based awards for the Named Executive Officers for the fiscal year ended March 31, 2011. Name Grant Date All Other Option Awards: Number of Securities Underlying Options (#)(1) Exercise or Base Price of Option Awards ($/Sh) Grant Date Fair Value of Stock and Option Awards ($) (2) Richard D. Kurtz 6/27/2011 $ 92,586 Robin F. Risser 6/27/2011 $ 51,848 Steven Williamson 6/27/2011 $ 44,441 The stock option has a term of ten years and becomes exercisable as to all of the shares covered by the option on the six-month anniversary of the grant date. Represents the aggregate grant date fair value related to stock option awards granted during the 2011 fiscal year as computed in accordance with FASB ASC Topic 718.Accordingly, the dollar amounts listed do not necessarily reflect the dollar amount of compensation that may be realized by the Named Executive Officers.For a discussion of valuation assumptions used in calculating the amounts reported, see Note 8 to the Company’s Consolidated Financial Statements included in its Annual Report on Form 10-K for the year ended March 31, 2011. - 18 - Narrative Addendum to the Summary Compensation Table and the Grants of Plan-Based Awards Table Equity Plan The only compensation plan pursuant to which the Company presently grants equity awards is its Equity Plan. Pursuant to the Equity Plan, employees, including the Named Executive Officers, may be granted stock options and restricted stock awards (Awards).The exercise price of all stock options, including Incentive Stock Options (ISOs) as defined by Section 422 of the Internal Revenue Code of 1986, is the fair market value of the Company’s Common Stock on the date of the option grant.All employees of the Company and its subsidiaries as well as the Company’s non-employee directors, consultants and advisors are eligible to receive Awards under the Equity Plan. The Equity Plan provides that the Compensation Committee may determine which employees are granted Awards and the number of shares subject to each Award. In addition, as discussed on Page 16 of this Proxy Statement under the heading “Bonus”, bonuses payable to the Named Executive Officers under the Bonus Plan may be paid in the form of stock issued pursuant to the Equity Plan.As described above on Page 16 of this Proxy Statement under the heading “Equity Awards”, on account of the Company’s achievements during the 2011 fiscal year, the Compensation Committee approved discretionary grants of stock options under the Equity Plan to the CEO (98,684 shares), COO/CFO (55,263 shares) and CTO (47,368 shares) during the 2011 fiscal year. Upon termination of employment (unless due to death, disability or retirement), vested options granted to an employee remain exercisable for three months following such termination; provided, however, that a terminated employee who continues to provide services as a non-employee director or consultant will be deemed an employee for the period of such services or consultancy (for this purpose, with respect to non-incentive stock options only).Subject to certain conditions, upon a termination of employment due to the death of an employee, all unvested options then held become fully exercisable and remain so for the remainder of their terms.Subject to certain conditions, upon the termination of employment due to the retirement or disability of an employee, all unvested options then held will continue to vest and will remain exercisable for the remainder of their terms.Upon a termination of employment for any reason, restricted stock granted to an employee as to which vesting conditions have not been satisfied or waived are forfeited.The non-employee directors are eligible for automatic grants of stock awards and stock options as further described in the narrative following the Director Compensation Table on Page23 of this Proxy Statement under the heading “Director Compensation”. Prior to the adoption of the Equity Plan, the Company granted options under its 1997 Employee Stock Option Plan and its 2000 Stock Option Plan (together, Prior Option Plans). Following adoption of the Equity Plan, the Company ceased to award options under the Prior Option Plans.However, all outstanding options awarded under the Prior Option Plans continue to be governed by the terms of such Prior Option Plans. - 19 - OUTSTANDING EQUITY AWARDS AT FISCAL YEAR END TABLE The following table sets forth information regarding the unexercised options held by each of the Named Executive Officers as of March 31, 2011. Name Numberof Securities Underlying Unexercised\ Options– Exercisable (#) Numberof Securities Underlying Unexercised Options– Unexercisable (#) Option Exercise Price($) Option ExpirationDate Richard D. Kurtz - 2/20/2012 - 5/19/2013 - 6/10/2014 - 6/03/2015 25,000 (1) 6/10/2018 Robin F. Risser - 5/02/2015 12,500 (1) 6/10/2018 Steven Williamson - 5/02/2015 12,500 (1) 6/10/2018 These options were granted on June 10, 2008 and become exercisable as to 25% of the shares underlying the option on the six month, first, second and third anniversaries of the grant date. OPTION EXERCISES AND STOCK VESTED No restricted stock vested with respect to any of the Named Executive Officers during the fiscal year ended March 31, 2011.The following table sets forth information regarding options exercised by the Named Executive Officers during the fiscal year ended March 31, 2011. Name Number of Shares Acquired on Exercise (#)(1) Value Realized on Exercise Richard D. Kurtz Robin F. Risser - - Steven Williamson - - The value realized on exercise is calculated as the difference between the fair market value of the shares underlying the options and the exercise price of the options. - 20 - EMPLOYMENT AGREEMENTS, POST-TERMINATION BENEFITS AND CHANGE IN CONTROL ARRANGEMENTS. Employment Agreements. The Company has historically entered into employment agreements with its NEOs.The original employment agreements with the Company’s CEO, CFO and CTO (collectively, the Original Employment Agreements) expired on February 10, 2005, May 2, 2008 and May2, 2008, respectively.In general, the Original Employment Agreements provided for, among other things, (i) the payment of incentive compensation if certain performance based goals were met, (ii) the right to receive severance payments equal to the remaining base salary such NEO would have received under his respective Original Employment Agreement in the absence of such termination (along with the provision of certain fringe benefits) in the event of a termination without Cause (and, in the case of the CFO and CTO, a resignation for Good Reason) (each term as defined in the applicable Original Employment Agreement) and subject to execution and delivery of a general release, (iii) in the case of the CEO, the right to receive severance payments and the immediate vesting of all options following a change in control of the Company, and (iv) standard limitations on competition or interference with the Company following termination. After extensive review and negotiation, the Company entered into replacement employment agreements with each of its NEOs (each an Employment Agreement and collectively, the Employment Agreements) on November 30, 2009.Pursuant to the terms of the Employment Agreements, each NEO will continue to be employed by the Company in his current position for an indefinite period commencing on November 30, 2009.As was the case with the Original Employment Agreements, the Employment Agreements provide, among other things, that the NEOs (i) will be eligible to receive incentive compensation if the performance based goals established under the Bonus Plan are met, (ii) will receive severance payments under certain circumstances and (iii) will be subject to standard limitations on competition or interference with the Company following termination.In particular, if an NEO’s employment is terminated by the NEO for Good Reason or by the Company Without Cause or due to the NEO’s Disability (each term as defined in the Employment Agreements), each Employment Agreement provides that, subject to the NEO’s execution and delivery of a general release, the Company will, among other things, (i)continue to pay to the NEO for a period of two years commencing upon such termination (the Pay-Out Period) his base salary in effect at the time of termination, (ii) pay the NEO any accrued but unpaid bonus earned by him under the Bonus Plan with respect to the fiscal year preceding the year of termination, plus a pro rated portion (based on a fraction, the numerator of which is the number of days in the fiscal year preceding the date of termination and the denominator of which is 365) of any bonus that would have been earned by him under the Bonus Plan for the fiscal year of termination assuming that such NEO’s employment had continued for the full fiscal year, and (iii) use its reasonable best efforts to ensure that the NEO continues to participate in the Company’s group medical and dental health insurance plans during the Pay-Out Period and, in any event, pay to the NEO an amount equal to the monthly costs for such coverage. Each Employment Agreement further provides that upon termination the NEO will be subject to standard limitations on competition or interference with the Company for the longer of any Pay-Out Period or one year. In addition to the above, the Company’s Employment Agreements with its CEO and CFO obligate the Board to endeavor to maintain the each of the CEO and CFO as a director during the term of their respective Employment Agreement. As disclosed in the Current Report on Form 8-K that we filed with the SEC on April 8, 2011 in connection with Mr. Risser’s promotion to the position of COO, we anticipate that we will negotiate an amended and restated employment agreement with Mr. Risser to reflect his new duties.Upon execution, Mr. Risser’s amended and restated employment agreement will supersede his current Employment Agreement, which was included as Exhibit 10.2 to the Company’s Current Report on Form 8-K that was filed with the SEC on December 3, 2009. - 21 - Potential Payments Upon Termination The following table sets forth the compensation that would have been received by each of the NEOs had his employment been terminated by the Company without Cause or by the NEO with Good Reason as of March 31, 2011. Name&Position Salary Continuation ($) (1) Stock Awards Non-Equity IncentivePlan Compensation($) Medical Benefit Continuation ($) (2) Total Richard D. Kurtz, CEO 0 0 Robin F. Risser, CFO 0 0 Steven Williamson, CTO 0 0 Equals two times the 2011 base salary, payable over two years. Equals 24 times the monthly premium under the Company’s group medical and dental plans. Change in Control.The Employment Agreements do not provide benefits to any NEO in the event of a change in control of the Company.Under the Equity Plan the Board may, in its sole discretion, accelerate vesting of stock options and stock awards in connection with a change in control. DIRECTOR COMPENSATION The table below summarizes the compensation paid by the Company to its non-employee directors for the fiscal year ended March 31, 2011. Name FeesEarnedor PaidinCash($) Stock Awards Option Awards Total ($) Lance Brewer - M. Scott Farese - Donald Pastor - Steve P. Soltwedel - Represents the aggregate grant date fair value related to stock awards and stock option awards granted in the 2011 fiscal year computed in accordance with FASB ASC Topic 718.Accordingly, the dollar amounts listed do not necessarily reflect the dollar amount of compensation that may be realized by the directors.For a discussion of valuations assumptions used in calculating the amounts reported, see Note 8 to the Company’s Consolidated Financial Statements included in its Annual Report on Form 10-K for the year ended March 31, 2011. Director Fees During the 2011 fiscal year, each non-employee director was paid an annual retainer of $40,650 plus a fee of $1,000 for each Board meeting attended. In addition each non-employee Committee member was paid $1,000 for each Committee meeting attended, and the Chairman of the Compensation Committee received $250 per quarter and the Chairman of the Audit Committee received $625 per quarter. In addition, the Company reimburses any out-of-town non-employee directors for expenses associated with travel to any Board meeting. Automatic Equity Grants The Company’s non-employee directors participate in the Equity Plan. Under the Equity Plan, upon a non-employee director’s initial appointment to the Board, such director receives an automatic initial stock grant covering that number of shares of Common Stock having a fair market value on the date of grant of $25,000 (pro-rated for the period from the date of appointment to the following September 1), which fully vests on the six month anniversary of the grant date. On September 1 of each year, each then serving non-employee director receives an automatic annual stock grant covering that number of shares of Common Stock having a fair market value of $25,000 on the date of grant, which fully vests on the six month anniversary of the grant date.Any non-employee director, however, who received an initial option grant under any Prior Option Plans that is not fully-vested on the date such director would otherwise receive an automatic stock grant will not be entitled to receive such stock grant. - 22 - CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS The Company’s written Code of Business Conduct and Ethics provides that all conflicts of interest, including transactions with executive officers, directors or their family members, are prohibited unless approved by the Board or a Committee of the Board.In addition, all directors and executive officers are required to annually complete a questionnaire to identify their related interests and are required to notify the Company of any changes in that information.These reports are reviewed by the Company and, as appropriate, the Company’s outside counsel.If any director, executive officer or other employee of the Company becomes aware of a conflict of interest or potential conflict of interest, such person is required to bring it to the attention of a supervisor, manager, an officer of the Company, the Audit Committee or other appropriate personnel, as appropriate. On November 15, 2010, the Company and Messers. Risser and Williamson entered into a securities purchase agreement (the SPA) dated November 15, 2010, which was subsequently amended and restated in its entirety on November 29, 2010 to reflect certain structural changes in the transaction as originally agreed upon by the parties to the securities purchase agreement. As amended and restated, the SPA provided for the Company to issue and sell to Messers. Risser and Williamson in exchange for an aggregate payment of $$78,156.25 (the Purchase Price) the number of units of the Company’s securities (Units) determined by dividing the Purchase Price by the per share closing price of the Company’s Common Stock on NYSE Amex on the day preceding the closing (the Formula Price). Each Unit was to consist of one share of Common Stock and a five-year warrant to purchase four shares of Common Stock at an exercise price equal to 120% of the Formula Price (Warrants). The closing conditions were satisfied on November 30, 2010, and the Formula Price was determined to be $1.17.Accordingly, the Company issued Messers. Risser and Williamson 66,799 Units comprised of (i) 66,799 shares of Common Stock and (ii) Warrants to purchase an aggregate of 267,196 shares of Common Stock at an exercise price of $1.404 per share pursuant to separately executed warrant agreements upon the closing of the SPA on November 30, 2010. In connection with the 2005 acquisition of Picometrix, the Company issued two four-year promissory notes in the aggregate principal amount of $2.9 million to Messers. Risser (the Risser Note) and Williamson (the Williamson Note, and together with the Risser Note, the Notes).On November 29, 2010, Messers. Risser and Williamson each entered into separate agreements with the Company to amend their respective notes (the Fifth Amendment).Among other things, the Fifth Amendment (i) reduced the scheduled December 1, 2010 principal payment installment on the Notes from $450,000 to $150,000; (ii) required the Company to pay the remaining principal balance on the Notes on a quarterly basis over the period beginning March 1, 2011 and ending September 1, 2012 in accordance with a revised payment schedule; (iii) increased the interest rate on the Notes from prime plus 1.0% to prime plus 2.0% (the current interest rate as of July 1, 2011 is 5.25%); and (iv) required the Company to pay a late charge for any principal or interest payment that is not paid within ten (10) business days of when due equal to the greater of $250 or one percent (1%) of the amount due. The effectiveness of the Fifth Amendment was conditioned on the Company’s payment to Messers. Risser and Williamson of a cash restructuring fee in the aggregate amount of $156,312.50 and, because the terms of the Fifth Amendment conflicted with the Company’s obligations under its loan agreement with The PrivateBank and Trust Company (the “Bank”) dated September 25, 2008, as amended, the receipt of a waiver from the Bank (the “Note Amendment Conditions”). On November 30, 2010, the Note Amendment Conditions were satisfied, at which time the Fifth Amendment became effective.The highest amount owing, under the Risser Note during the 2011 fiscal year, was $466,833, which was the amount owing as of April 1, 2010.The highest amount owing, under the Williamson Note during the 2011 fiscal year, was $933,667, which was the amount owing as of April 1, 2010. As of June30, 2011, $366,466 was outstanding under the Risser Note and $734,034 was outstanding under the Williamson Note.With respect to the fiscal year ended March 31, 2011, the Company paid in $$75,000 principal and $20,039.52 in interest under the Risser Note and in $150,000 principal and $40,079.09 in interest under the Williamson Note. In accordance with the Company’s written Code of Business Conduct and Ethics and governance practices, both the SPA transaction and Fifth Amendment Transaction were reviewed and approved by the Board and the Audit Committee. - 23 - PROPOSAL 2 - RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM BDO USA, LLP, independent auditors, audited the Company’s financial statements for the 2011 fiscal year.BDO USA, LLP has been engaged by the Company as its independent auditor since July 19, 2007.Representatives of BDO USA, LLP are expected to be present at the Annual Meeting to respond to appropriate questions from stockholders and to make a statement if they desire to do so.The Board and management recommend that the stockholders ratify the appointment of BDO USA, LLP as the Company’s independent registered public accounting firm for fiscal year ending March 31, 2012. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FEES AND SERVICES The following table sets forth the aggregate fees billed to the Company for professional services rendered by BDO USA, LLP for the audit of the Company’s annual financial statements included in the Company’s Annual Report on Form 10-K and review of its financial statements included in the Company’s quarterly reports on Form 10-Q for the 2011 and 2010 fiscal years, and fees billed for other services rendered by BDO USA, LLP for such fiscal years. Audit Fees Audit Related Fees -0- -0- Tax Fees -0- -0- All Other Fees -0- -0- Total The Audit Committee’s policy is to pre-approve all audit services and all non-audit services that the Company’s independent auditor is permitted to perform for the Company under applicable federal securities regulations. While it is the general policy of the Audit Committee to make such determinations at full Audit Committee meetings, the Audit Committee may delegate its pre-approval authority to one or more members of the Audit Committee, provided that all such decisions are presented to the full Audit Committee at its next regularly scheduled meeting. AUDIT COMMITTEE REPORT(1) For the fiscal year ended March 31, 2011, the Audit Committee (the “Committee”) consisted of M. Scott Farese, Stephen P. Soltwedel and Donald Pastor.The Board of Directors (the “Board”) has affirmatively determined that Messrs. Farese, Soltwedel and Pastor are independent as determined under Rule 10A-3 of the Securities Exchange Act of 1934, as amended and the NYSE Amex listing standards.The Committee operates under a written charter adopted by the Board. The Committee recommends to the Board, subject to stockholder ratification, the selection of our independent registered public accounting firm.Management is responsible for our internal controls and the financial reporting process.The independent registered public accounting firm is responsible for performing an independent audit of the Company’s consolidated financial statements in accordance with auditing standards of the Public Company Accounting Oversight Board and for issuing a report thereon. The Committee monitors and oversees these processes. As required by its written charter, which sets forth its responsibilities and duties, the Committee reviewed and discussed our audited financial statements as of and for the year ended March 31, 2011 with management, the internal auditor and BDO USA, LLP (“BDO”), our independent registered public accounting firm.Management represented that the consolidated financial statements were prepared in accordance with accounting principles generally accepted in the United States of America.The Committee reviewed and discussed the audited consolidated financial statements, as well as the unaudited financial statements included in Quarterly Reports on Form 10-Q for each of the first three quarters of the fiscal year, with management, the internal auditor and BDO.The Committee discussed with BDO the matters required to be discussed by the Statement on Auditing Standards No. 61, as amended (AICPA, Professional Standards, Vol. 1. AU section 380), as adopted by the Public Company Accounting Oversight Board in Rule 3200T, relating to communication with audit committees.BDO also provided the Committee with the written disclosures and the letter required by applicable requirements of the Public Company Accounting Oversight Board regarding BDO's communications with the audit committee concerning independence, and the Committee discussed with BDO its independence from the Company and management. - 24 - In reliance on the reviews and discussions referred to above, the Audit Committee recommended to the Board that the audited financial statements be included or incorporated by reference in the Annual Report on Form 10-K for the fiscal year ended March 31, 2011 for filing with the Securities and Exchange Commission. The Audit Committee Stephen P. Soltwedel (Chairman) Donald Pastor M. Scott Farese (1)Notwithstanding anything to the contrary set forth in any of the Company’s previous or future filings under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, the Audit Committee Report shall not be incorporated by reference in any such filings. MISCELLANEOUS Annual Report The Company’s 2011 Annual Report is being mailed to stockholders together with this Proxy Statement. Form 10-K AT YOUR WRITTEN REQUEST, WE WILL PROVIDE WITHOUT CHARGE A COPY OF OUR ANNUAL REPORT ON FORM 10-K AS FILED WITH THE SEC FOR THE FISCAL YEAR ENDED MARCH 31, 2011.PLEASE MAIL YOUR REQUEST TO THE SECRETARY, ADVANCED PHOTONIX, INC., 2925BOARDWALK, ANNARBOR, MICHIGAN 48104.YOU MAY ALSO ACCESS OUR FORM 10-K UNDER THE “INVESTORS” LINK ON OUR WEBSITE AT WWW.ADVANCEDPHOTONIX.COM. Proposals of Stockholders; Stockholder Business If you wish to submit a proposal for consideration at our 2012 Annual Meeting of Stockholders, you should submit the proposal in writing to Advanced Photonix, Inc. Attention: Corporate Secretary, 2925 Boardwalk, Ann Arbor, Michigan 48104.To be included in next year’s proxy materials, proposals must be received by us on or before March 17, 2012, and must, in all other respects, comply with Rule 14a-8 under the Exchange Act.If you intend to present a proposal at our 2012 Annual Meeting of Stockholders without inclusion of the proposal in our proxy materials, you are required to provide notice of such proposal to us in accordance with our By-Laws no later than June20,2012 and no earlier than May21,2012. We may vote in our discretion as to any such proposal all of the shares for which we have received proxies for the 2012 Annual Meeting of Stockholders in accordance with and subject to applicable rules under the Exchange Act. Your vote is important.We urge you to vote without delay. By Order of the Board of Directors, ROBIN F. RISSER, Secretary Dated:July 15, 2011 - 25 - ADVANCED PHOTONIX, INC. Proxy - For the Annual Meeting of Stockholders – August 19, 2011 I appoint Richard D. Kurtz and Robin F. Risser, or either of them, as my proxies, with full power of substitution, to vote all shares of Class A Common Stock of ADVANCED PHOTONIX, INC. which I am entitled to vote at the Annual Meeting of Stockholders to be held on August 19, 2011 at 10:00 a.m. at the Company’s principal office at 2925 Boardwalk, Ann Arbor, Michigan 48104 and at any adjournments of the meeting on all matters coming before said meeting. My proxies will vote the shares represented by this proxy as directed on the other side of this card, but in the absence of any instructions from me, my proxies will vote “FOR” the election of all the nominees listed under Proposal 1 and “FOR” the ratification of the selection of the auditors in Proposal 2.My proxies may vote according to their discretion on any other matter which may properly come before the meeting. I may revoke this proxy prior to its exercise. THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS. The Board of Directors Recommends a Vote FOR Proposal 1 and FOR Proposal 2. (continued on reverse side) ADVANCED PHOTONIX, INC. 2925 BOARDWALK ANN ARBOR, MI 48104 VOTE BY MAIL Mark, sign and date your proxy card and return it in the postage-paid envelope we have provided or return it to Vote Processing, c/o Broadridge, 51 Mercedes Way, Edgewood, NY 11717. TO VOTE, MARK BLOCKS BELOW IN BLUE OR BLACK INK AS FOLLOWS:x KEEP THIS PORTION FOR YOUR RECORDS DETACH AND RETURN THIS PORTION ONLY THIS PROXY CARD IS VALID ONLY WHEN SIGNED AND DATED.
